Citation Nr: 1429404	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected tension headaches prior to September 17, 2012; and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a disability rating in excess of 30 percent for the Veteran's service-connected tensions headaches.  Thereafter there Veteran perfected an appeal to the Board in February 2011.  Subsequently, in an October 2012 rating decision, the RO granted a 50 percent disability rating effective September 17, 2012, based upon a VA examination given that date.  

Thereafter, the RO issued a Supplemental Statement of the Case in which it stated the issue on appeal as "Evaluation of tension headaches, evaluated as 30 percent disabling prior to September 17, 2012."  In explaining this reclassification of the issue on appeal, the RO stated that the 50 percent awarded effective September 17, 2012, was the highest evaluation allowed by VA rating criteria for this condition essentially finding that, to that extent, the Veteran's appeal had been satisfied in full.  However, in theory, a higher rating may be provided on an extraschedular basis.  Since that decision did not grant the maximum benefit under the law, the Veteran's claim for that time period remains in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  The Board has, therefore, recharacterized the issue on appeal to include entitlement to a disability rating in excess of 50 percent after September 17, 2012.  

In addition, the Court of Appeals for Veterans Claims (Court) has held that a total disability rating due to individual unemployability (TDIU) is an element of all increased rating claims when it is raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As discussed below, the Board finds that the record raises the issue of a TDIU; therefore, such issue has been included as being on appeal.

The Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in May 2013; however, he failed to appear for it.  To date he has not submitted a request for a new hearing or shown good cause as to why he failed to appear for the May 2013 hearing.  Consequently, the Board finds that it has complied with its duty to provide the Veteran with an opportunity for a hearing, and no further action need be taken to do so at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claims is warranted in order to comply with VA's duty to assist as set forth below.

As for the issue of entitlement to a disability rating in excess of 30 percent prior to September 17, 2002, the Board notes that the Veteran's service-connected tension headaches are currently evaluated by analogy under Diagnostic Code 8100.  Under the rating schedule, a 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Review of the VA treatment records shows that, in February 2011, the Veteran reported during a follow up appointment with his mental health care provider that he lost his job in December 2010 because of missing a lot of days at work due to daily headaches.  The basis for the current 50 percent disability rating is the VA examination conducted in September 2012 that found that the Veteran was unemployed, that he would need to leave work if employed, and that, until he has better control of his headaches, he would be unable to maintain gainful employment due to his frequent severe headaches, which evidence was found to demonstrate economic inadaptability.  The February 2011 mental health treatment note appears, however, to indicate that the Veteran's economic inadaptability may have been present earlier than September 2012.  However, there is not enough evidence at this time for the Board to make that determination.  Consequently, remand is necessary for additional development as set forth below.

Furthermore, as noted by the RO, the 50 percent disability rating is the maximum allowable disability rating under the VA rating schedule.  Nevertheless, if warranted by the evidence, a higher disability rating may be given under 38 C.F.R. § 3.321(b), which provides for consideration of an extraschedular disability rating in exceptional cases where the schedular evaluation is found to be inadequate.  The governing norm in these exceptional cases is a finding that the case presence such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalization as to render impractical the application of the regular schedular standards.  Id.  Since there is evidence of a significant effect on the Veteran's employability resulting from his service-connected tension headaches, the Board finds that there is sufficient evidence to warrant referral of his claim for a disability rating higher than 50 percent to the Director, Compensation and Pension Service, for consideration of an extraschedular disability rating.  Remand for such referral is warranted because the Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, as mentioned in the Introduction above, the Board has found that the evidence of record raises the issue of entitlement to a TDIU, specifically the evidence just previously discussed regarding the Veteran's employability (i.e., the February 2011 mental health treatment note and the September 2012 VA examination report.)  The RO, however, has not considered this issue in the first instance and, therefore, VA's duties to notify and assist the Veteran in developing the claim have not been met.  Thus, on remand, such notice and assistance should be provided the Veteran to include those actions set forth below.

Furthermore, the Board notes that the Veteran is only service-connected for his tension headaches, and that the current evaluation does not meet the minimum requirements for a schedular TDIU (i.e., a 60 percent disability rating for a single service-connected disability, 38 C.F.R. § 4.16(a)).  Given the findings by the September 2012 VA examiner that the Veteran is unemployed and that, until he has better control of his headaches, he would be unable to maintain gainful employment due to his frequent severe headaches, the Board finds that there is sufficient evidence to warrant referral to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is compliant with the current notice requirements on how to establish a claim for entitlement to a TDIU.

2.  Contact the Veteran and ask him to provide the following to VA in relation to his claims:

a.  A completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

b.  FL 29-459, Request to Employer for Employment Information in Connection with Claim for Disability Benefits, for his employer with whom his employment reportedly ended in December 2010 and all employers since then, if any.
   
c.  Any employment records or other evidence (including lay statements) tending to show the Veteran's time lost from work and the effect his service-connected tension headaches have on his ability to work.

4.  After all necessary development has been accomplished to assist the Veteran in developing his claims, refer the Veteran's claims for a disability rating in excess of 50 percent for his service-connected tension headaches and for a TDIU to the Director, Compensation and Pension Service, for the following actions:

a. Consideration of whether an extraschedular rating higher than 50 percent is warranted for the Veteran's service-connected tension headaches pursuant to 38 C.F.R. § 3.321(b).

b.  Consideration of whether an extraschedular TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).

5.  Thereafter, readjudicate the Veteran's claims for an increased disability rating for his service-connected headaches (to include whether a higher rating than 30 percent is warranted prior to September 17, 2012 and whether a higher rating than 50 percent is warranted on an extraschedular basis) and for a TDIU.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court o for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

